Title: To George Washington from Major General Charles Lee, 11 December 1776
From: Lee, Charles
To: Washington, George



Morris Town [N.J.] Dec’r the 11th 1776

We have three thoushand Men here at present but They are so ill shod that We have been oblig’d to halt these two days for want of shoes—seven Regiments of Gates’s Corps are on their march but where They actually are is not certain—General Lee has sent two Officers this day—one to inform him where the Delawaer can be cross’d above Trenton—the other to examine the road towards Burlington as General Lee thinks He can without great risk cross the great Brunswick Post road and by a forc’d nights March make his way to the ferry below Burlington. Boats shou’d be sent up from Philadelphia to receive him—but this scheme He only proposes if the head of the Enemy’s Column actually pass the River—the Militia in this part of the Province seem sanguine—if They cou’d be sure of an Army remaining amongst em—I beleive They wou’d raise a very considerable number.
